Citation Nr: 0836375	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for low back disease as 
secondary to right and left knee disabilities.

4.  Entitlement to service connection for hypertension as 
secondary to right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Board remand of July 2007.  This 
matter was originally on appeal from a February 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in February 2007; a 
transcript is of record. 


FINDINGS OF FACT

1.  There is no corroborative evidence of an in-service 
injury to either knee.

2.  The competent medical evidence does not show the veteran 
has a disability of either the left or the right knee.

3.  Neither a low back disease nor hypertension has been 
linked to a service-connected disability.


CONCLUSIONS OF LAW

1.  Residuals of right knee injury were not incurred or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R § 3.303 (2007).  

2.  Residuals of left knee injury were not incurred or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R § 3.303 (2007).  

3.  Low back disease is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R § 3.310 (2007).  

4.  Hypertension is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R § 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist and Board Remand Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  Prior to initial adjudication 
of the veteran's claims, in correspondence dated in October 
2004, the RO advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits for the claimed disabilities.  The RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Although no longer required by the regulations, the 
RO also requested that the veteran send any evidence in his 
possession that pertained to the claims.  See 73 Fed. Reg. 
23353-23356 (April 30, 2008) (to be codified at 38 C.F.R. pt. 
3) (amending 38 C.F.R. § 3.159(b)(1)).  

The veteran was again provided notice in correspondence dated 
in July 2007.  In that correspondence, the Appeals Management 
Center (AMC) again informed the veteran of what the evidence 
needed to show to establish service-connected compensation 
benefits for the claimed disabilities.  The AMC also informed 
the veteran of what evidence VA had a duty to provide, and 
what evidence was his duty to provide.  The AMC also 
explained how the disability rating and effective date were 
determined.  See Dingess/Hartman, 19 Vet. App. at 473.  

The record does not show that the AOJ expressly notified the 
veteran of what the evidence needed to show to establish 
entitlement to a disability as secondary to a service-
connected disability.  The Board, however, finds that the 
veteran has not been prejudiced as a result of this error 
because he has demonstrated actual knowledge of the relevant 
legal criteria.  See Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008) (noting that VA may demonstrate lack of prejudice by 
demonstrating that a notice defect was cured by actual 
knowledge on the part of the veteran).  

Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007); see also Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).  Here, the veteran 
demonstrated actual knowledge in a statement submitted with 
his substantive appeal in January 2006, and at his 
videoconference hearing.  In the statement submitted with his 
substantive appeal, the veteran alleged that he had favored 
his knees so long that it he now had lower back problems.  
The veteran also alleged that because he was no longer able 
to exercise, he now had high blood pressure.  

At his videoconference, the veteran described how he had to 
altar his gait because of his knees.  The veteran stated that 
his doctor had told him he had bad posture when he walked.  
The veteran stated that the way he carried himself when 
walking, his knees "moved into my back."  Regarding his 
hypertension, the veteran explained that he felt it "had a 
lot to do with my knees."  The veteran then explained how he 
could not pursue physical activities such as riding a 
stationary bicycle without them hurting.  The Board finds 
that these statements demonstrated actual knowledge on behalf 
of the veteran of the criteria necessary for establishing 
service connection on a secondary basis.  See 38 U.S.C.A. § 
1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist, including as directed in the Board's remand 
of July 2007.  A review of the record showed that the RO 
unsuccessfully attempted to obtain the veteran's service 
medical records.  In emails dated in October 2004 and 
November 2004, the RO requested the veteran's service medical 
records from the Records Management Center in St. Louis, 
Missouri.  In emails dated in November 2004, personnel from 
the Records Management Center informed the RO that the 
veteran's service medical records were not located at that 
facility.  

In correspondence dated in December 2004, the RO informed the 
veteran that the Records Management Center did not have his 
service medical records.  The RO informed the veteran that he 
could submit documents that could substitute for service 
medical records.  Specifically, the RO listed statements from 
military medical personnel, buddy affidavits, police reports, 
employment physical examinations, private medical records, 
letters written during service, photographs taken during 
service, pharmacy prescription records, and insurance 
examinations as alternate sources of evidence.  

The RO provided additional correspondence to the veteran in 
January 2005.  In that correspondence, the RO summarized the 
actions it had taken to obtain the veteran's service medical 
records.  The RO requested that the veteran send copies of 
his service medical records if he had them.  The RO informed 
the veteran that it would make a decision based on the 
evidence in the file if the service medical records were not 
received within 10 days.  In January 2005, the RO issued a 
formal finding on the unavailability of service records.  In 
his notice of disagreement, dated in August 2005, the veteran 
informed VA he did not have his service medical records in 
his possession.  

The Board finds the AOJ's efforts to obtain the service 
medical records to be sufficient and that further efforts to 
obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2007).  Under such circumstances, VA has no 
further duty to assist the veteran in acquiring these 
records.  Id.  The Board also finds that through the January 
2005 correspondence, the AOJ provided sufficient notice of 
the inability to obtain these records.  See 38 C.F.R. 
§ 3.159(e) (2007); see also Washington v. Nicholson, 19 Vet. 
App. 362, 369-370 (2005) (noting that when VA is unable to 
locate a claimant's records, it should advise him to submit 
alternative forms of evidence to support his claim and should 
assist him in obtaining sufficient evidence from alternative 
sources).  

The RO has obtained private medical records from Dr. G.M. on 
the veteran's behalf.  In response to the Board's remand, the 
AOJ has also obtained the veteran's personnel file.  The 
veteran has not identified any records relevant to the claims 
that have not been associated with the claims file other than 
his service medical records. 

The Board's duty to assist also requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a 
medical examination or obtain a medical opinion arises only 
if, among other things, the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but establishes that the veteran 
suffered an event, injury, or disease in service or that 
certain diseases manifested during an applicable presumptive 
period.  Id.  Whether a veteran's claim that he suffered an 
event, injury, or disease in service is credible is a 
determination that the Board must make.  McLendon, 20 Vet. 
App. 79, 82 (2006).  

Here, the veteran was not provided with a VA medical 
examination for any of the claimed disabilities.  The Board 
does not find that the failure to provide examinations for 
these conditions is remandable error.  For reasons explained 
more fully below, there is no credible evidence that an in-
service event, injury, or disease occurred with respect to 
the veteran's claims.  Thus, VA had no duty to provide a 
medical examination for any of the claimed conditions and the 
failure to do so is not a breach of its duty to assist.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2007).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

In addition to the principles relating to service connection 
generally, hypertension is subject to a presumption of 
service connection in certain circumstances.  38 C.F.R. § 
3.309(a) (2007).  When hypertension is manifest to a degree 
of 10 percent or more within one year from the date of 
separation from service, service connection shall be 
presumed.  38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

Analysis

At the veteran's video conference hearing in February 2007, 
he testified that while in service, he was placed on a 
limited physical profile because of knee injuries sustained 
in boot camp.  The veteran claimed that he currently suffered 
from knee disabilities as a result of the in-service 
injuries.  The veteran also claimed that his knee 
disabilities caused a back disorder and hypertension.

The veteran also provided written statements in support of 
his claim with his notice of disagreement, dated in August 
2005, and with his substantive appeal, dated in December 
2005.  With his notice of disagreement, he asserted that 
after boot camp, he was transferred to Millington, Tennessee, 
where he saw a doctor.  It was then, the veteran alleged, 
that he was placed on light duty and physical therapy for 8 
months because of the knee injuries sustained during boot 
camp.  The veteran stated that his doctors wanted him to have 
surgery, but that he declined because they had told him it 
might affect the way he walked.  

In the statement submitted with his substantive appeal, the 
veteran asserted that he still needed the surgery he needed 
in 1993 when he was still on active duty.  

The Board has reviewed the entire claims file but finds no 
basis to grant service connection for residuals of either a 
left or a right knee injury.  As noted, there were no service 
medical records to review, but the veteran's personnel file 
has been associated with the claims file.  The personnel file 
included a request for hardship discharge, dated in July 
1994.  According to that document, the veteran requested that 
he be discharged so that he could assist his ill mother.  The 
veteran's DD Form 214 showed that the veteran was ultimately 
granted the hardship discharge.  Neither the veteran's DD 
Form 214, nor any of the other documents in the claims file, 
however, showed that the veteran has received any temporary 
profiles or had been discharged as a result of any knee 
injuries.  Thus, there is no evidence in the claims file 
corroborating the veteran's account of sustaining knee 
injuries and subsequent placement on temporary profile.  
Instead, the evidence only showed that he was discharged for 
reasons not related to physical injury.  

There is also no competent medical evidence of a current knee 
disability.  The private medical records from Dr. G.M., which 
were dated from March 2004 to August 2004, failed to show 
treatment, complaints, or diagnoses of any knee disabilities.  

The Board has considered the veteran's statements concerning 
the nature and etiology of his claimed knee conditions.  The 
veteran, however, is a layperson.  As a layperson, he has no 
professional expertise.  Lay assertions regarding medical 
matters such as diagnosis or etiology of a disability have no 
probative value because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The veteran is competent to provide evidence 
about what he experienced; for example, he is competent to 
report that he had certain injuries during service or that he 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  The veteran's statements concerning 
what he experienced, however, were not supported by the 
record.  

Because service connection has not been shown for either of 
the claimed underlying conditions, the veteran is not 
entitled to service connection on a secondary basis for any 
injury incurred as a result of either condition.  38 C.F.R. § 
3.310(a) (2007).  Service connection for hypertension and low 
back disease, as secondary to either a left or a right knee 
injury, cannot be granted.   

In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
38 U.S.C.A. § 5107 (West 2002).  The preponderance of the 
evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

1.  Service connection for residuals of a right knee injury 
is denied.

2.  Service connection for residuals of a left knee injury is 
denied.

3.  Service connection for low back disease as secondary to 
residuals of left and right knee injuries is denied.

4.  Service connection for hypertension as secondary to 
residuals of left and right knee injuries is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


